DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the 
Claims 1, 3-6, 9, 10, 12, 14-16, 19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al. (WO 2013/100856), and further in view of Wald et al. (US 5,279,682), and further in view of Taira et al. (US 2012/0125396), and further in view of Miyamoto et al. (US 2011/0297224).
Regarding claim 1, Chaudhari teaches a solar module (200) (corresponding to the claimed “A solar cell module” feature) ([0002], [0022]) comprising a photovoltaic cell (201) operable to convert the energy of light into electricity via the photovoltaic effect (corresponding to the claimed “solar cell” feature) (Figure 3; [0022]), the photovoltaic cell (201) comprising:
a front electrode (204, 210) disposed on the front surface (202) of the cell (201) (corresponding to the claimed “a first electrode” feature) (Figure 3; [0023]-[0024]);
a rear contact on the opposite side of the cell (corresponding to the claimed “a second electrode” feature) ([0003]); and
a conductor ribbon connected to the front electrode (204, 210) along its length by soldering (corresponding to the claimed “a ribbon connected to the first electrode” feature) ([0024]), where
the front electrode (204, 210) includes:
a plurality of fingers (204) electrically connected to the cell (201) and extending in a horizontal direction (corresponding to the claimed “a plurality of finger electrode portions extending in a first direction” feature) (Figure 3; [0023]); and
a bus bar (210) that is connected to the fingers (204) in a vertical direction (corresponding to the claimed “a bus bar electrode” feature) ([0024]), where the bus bar (210) includes:
second segments (214) formed in the vertical direction crossing the fingers (204), where the second segments (214) have a first width in the horizontal 
a plurality of first segments (212) that each protrude and extend from the second segments (214) and are also formed in the vertical direction crossing the fingers (204) (Figure 3; [0024]), where the plurality of first segments (212) includes: 
a lower first segment (212) that extends from the lower end of the second segment (214), where the lower first segment (212) has a second width in the horizontal direction, where the second width is greater than the first width of the second segments (214) (corresponding to the claimed “a first protrusion formed at a first end of the main portion and having a second width greater than the first width” feature) (notated Figure 3 below; [0025], P11/L1-3); and 
an upper first segment (212) that extends from the upper end of the second segment (214), where the upper first segment (212) has a third width in the horizontal direction, where the third width is greater than the first width of the second segments (214) (corresponding to the claimed “a second protrusion formed at a second end opposite the first end of the main portion and having a third width greater than the first width” feature) (notated Figure 3 below; [0025], P11/L1-3), and where
the conductor ribbon is connected to the bus bar (210) along its length by soldering ([0024]).

    PNG
    media_image1.png
    943
    1064
    media_image1.png
    Greyscale

While Chaudhari does not show the rear contact with the embodiment seen in Figure 3, Chaudhari does admit that a rear contact is on the opposite side of the cell when discussing typical photovoltaic cells ([0003]). Thus, as Chaudhari is only discussing differences in the design of the front electrode on the front surface between the typical cells and the inventive cells, it is the Examiner's position that there is a rear contact on the rear surface of the cell (201), as discussed above.
In the alternative where the embodiment as seen in Figure 3 does not have the rear contact discussed in [0003], it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose a rear contact on the opposite side of the cell (201) from the front electrode, as Chaudhari teaches that having a rear contact on the opposite side of the cell is conventional in typical photovoltaic cells ([0003]), and thus is well known in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known 
Chaudhari does not explicitly teach that the photovoltaic cell (201) includes a semiconductor substrate and an emitter formed on one surface of the semiconductor substrate, and where the front electrode is formed on the emitter and the rear contact is formed on the semiconductor substrate, as claimed.
Wald teaches a similar solar cell including a front electrode grid (14) on the front surface of the cell, where the front electrode grid (14) comprise a plurality of fingers (10) and a bus bar portion (13) that crosses the fingers (10) (Figures 1 and 5). Wald teaches that the solar cell structure includes a semiconductor substrate (2) with a shallow P-N junction (3) formed at its front surface, where the P-N junction (3) is necessarily formed by the substrate having a first conductivity (p- or n-type) and forming a layer of opposite conductivity (n- or p-type) at the front surface of the substrate (corresponding to the claimed “a semiconductor substrate, an emitter formed on one surface of the semiconductor substrate” feature) (Figure 5; C1/L41-59, C6/L13-15). The front electrode grid (14) is in contact with the front surface (4) of the semiconductor substrate (2) on the opposite conductivity layer at the front surface (corresponding to the claimed “first electrode formed on the emitter” feature) (Figure 5; C6/L44-51). The solar cell structure also includes a rear electrode (6) which is in contact with the rear surface (7) of the semiconductor substrate (2) (corresponding to the claimed “second electrode formed on the semiconductor substrate” feature) (Figure 5; C6/L17-20). Wald teaches that the general structure of the substrate, junction, and electrode contact as discussed above is well known in the art (C6/L13-20). Wald further teaches that the overall structure is an improved structure (abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the cell (201) of Chaudhari or modified Chaudhari and set the structure of the cell (201) to have a semiconductor substrate with a shallow P-N junction formed by a layer of opposite conductivity at the front surface of the substrate, and place the front electrode in contact with the layer of opposite conductivity on the front surface and the rear contact in contact with the rear surface of the semiconductor substrate, as taught by Wald, as Wald teaches that this general structure is well known in 
 
Chaudhari shows that the bus bar (210) including the upper and lower first segments (212) physically contact the fingers (204) (Figures 3 and 9; [0024]). However, Chaudhari does not explicitly teach align mark portions formed at edges of the upper and lower first segments (212), wherein side surfaces of the align mark portions physically contact with side surfaces of the upper and lower first segments (212) at edges of the upper and lower first segments (212), as claimed.
Taira teaches a similar solar cell (1) comprising a front side electrode (11) that includes finger electrodes (110) and bus bar electrodes (111) (Figure 26A). Each of the finger electrodes (110) further includes auxiliary electrode sections (112, 114a) which can have the shape and arrangement as seen in Figure 18, which shows the auxiliary electrode sections (114a) crossing the finger electrodes (110) in the direction that extends in parallel with the bus bar electrodes and perpendicularly protrudes from the finger electrodes (Figures 18 and 26A; [0097], [0122], [0128]). As seen in Figure 18, the auxiliary electrode sections (114a) on each finger electrode include two end auxiliary electrode sections, with one at the top end and one at the bottom end of each finger electrode (corresponding to the claimed “wherein the align mark portions are formed” feature, where the claimed “align mark portions” correspond to the end auxiliary electrode sections as seen in the notated Figure below) (Figure 18). As further seen in Figures 18, 26A, and 27, the auxiliary electrode sections (114a) are positioned on the portions of each finger such that they are distributed across the entire width and area of the bus bar electrode, and thus the end auxiliary electrode sections (114a) can be said to be formed at positions that correspond to the edges of the bus bar electrode (corresponding to the claimed “wherein align mark portions are formed at edges of the first and second protrusions respectively” feature) (Figures 26A, 27; [0119], [0122]). Further, Taira teaches that the bus bar electrodes (111) intersect the finger electrodes (110), including at points where the auxiliary electrodes (114a), including the two end auxiliary electrode sections (114a) on each finger electrode (110), are positioned (corresponding to the claimed “wherein side surfaces of the align mark portions physically contact with side surfaces of the first and second protrusions at the edges of the first 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the fingers of modified Chaudhari and further include auxiliary electrode sections on each of the fingers such that the auxiliary electrode sections cross the fingers to extend in parallel with the bus bar, perpendicularly protrude from the fingers, and extend in the vertical direction and such that they are positioned on the portions of each finger so that they are distributed across the entire width and area of the bus bar, and such that they intersect with the bus bar, as taught by Taira. This would help relieve shear stress, reduce curling in the solar cells, and improve yield. As the auxiliary electrode sections are distributed across the entire width and area of the bus bar electrode on each finger, it would necessarily follow that the two end auxiliary electrode sections are formed on each of the fingers that are crossed by the lower and upper first segments (212) at a position of the edges of the lower and upper first segments (212), as claimed. The auxiliary electrode sections are positioned on the fingers such that they are distributed across the entire width and area of the bus bar, which includes the lower and upper first segments, and thus the end auxiliary electrode sections would also be spaced apart from each other with the second and third widths of the lower and upper first segments from edge to edge in the horizontal direction. For example, on the fingers that are crossed by the lower and upper first segments (212), the apart distance between the upper edge of the top end auxiliary electrode and the bottom edge of the bottom end auxiliary electrode is equal to the second width, as this would be the same as the distance of the lower or upper first segments (212) of the bus bar. Further, it necessarily follows that as the bus bar physically contacts the fingers, and further that the auxiliary electrode sections intersect with the bus bar, then side surfaces of the two end auxiliary electrode sections would physically contact side surfaces of the lower and upper first segments of the bus bar at the edges of the lower and upper first segments, as claimed. The Examiner’s representation of the combination is below.
In the alternative where “physically contact” requires direct physical contact and where the combination with Taira does not explicitly teach direct physical contact, Wald further teaches that the bus bar portion (13) is formed from a conductive epoxy containing silver particles that is deposited and cured directly on the fingers (10) (Figure 5; C7/67-C8/27). This is done to make a low resistance electrical 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form the front electrode of modified Chaudhari such that the bus bar is formed from a conductive epoxy containing silver particles that is deposited and cured directly on the fingers as taught by Wald in order to make a low resistance electrical contact with at least the front surface of each of the fingers at points where the bus bar intersects with the fingers. It necessarily follows then that as the bus bar is formed to physically contact with at least the front surface of each of the fingers at the points where the bus bar intersects with each of the fingers, and the auxiliary electrode sections are included on each of the finger electrodes, that side surfaces of the two end auxiliary electrode sections would be in direct physical contact with side surfaces of the lower and upper protrusions of the bus bar at edges of the lower and upper protrusions. Again, the combination is shown in the Examiner’s representation below. 

    PNG
    media_image2.png
    863
    1270
    media_image2.png
    Greyscale

Modified Chaudhari teaches that the end auxiliary electrode sections are formed at edges of the lower and upper protrusions, as seen in the Figure above. Chaudhari also teaches the conductor ribbon 
Miyamoto teaches a similar solar battery cell (102) comprising finger electrodes (2) and bus bar electrodes (13) on the light-receiving surface of the solar cell (Figure 9). The bus bar electrodes (13) similarly have thinner portions (13a) and wider portions (13b) to improve interconnection with tab wires (5) (correlating to the second segments (214) and first segments (212) and conductor ribbon of Chaudhari, respectively) (Figure 11; [0036]). Miyamoto further teaches that the tabs (5) are connected to the bus bar electrodes (13) in the same manner as seen in the first embodiment (Figures 1 and 4; [0034]). The first embodiment teaches bus bar electrodes (3) that are connected to the tabs (5), where the bus bar electrodes (3) of the first embodiment would correlate to the thinner portions (13a) of the second embodiment, as these two portions in each embodiment are positioned on the front surface at positions that are not opposite to the back silver electrodes (7) (Figure 3; [0028], [0036]). Miyamoto teaches in the first embodiment that the width of the tabs (5) is the same as or slightly smaller than the width of the bus bar electrodes (3) (corresponding to the claimed “an area where the ribbon passes” feature) ([0027], [0036]). Miyamoto teaches in the first embodiment that this is a known width relationship.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the bus bar with the second segments and conductor ribbon of modified Chaudhari and set the width of the conductor ribbon to be the same as or slightly smaller than the first width of the second segments as taught by Miyamoto, as one would be motivated to use this width ratio as Miyamoto teaches that this is a known width relationship in the other embodiment. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, C.). Further, Miyamoto teaches this width relationship in a related and similar embodiment to that seen in Figure 9, and so one would be easily motivated to combine the teachings seen in the first embodiment to the structure of the second embodiment as used to modify Chaudhari.

Regarding claim 3, modified Chaudhari teaches the invention as discussed above in claim 1. Chaudhari does not explicitly teach that a protruding length of the lower and upper first segments (212) is in a range of 0.1 mm to 0.7 mm, as claimed.
Miyamoto teaches the similar solar battery cell (102) comprising finger electrodes (2) and bus bar electrodes (13) on the light-receiving surface of the solar cell, where the bus bar electrodes (13) similarly have thinner portions (13a) and wider portions (13b) to improve interconnection with tab wires (5) (correlating to the second segments (214) and first segments (212) of Chaudhari, respectively) (Figure 11; [0036]). Miyamoto teaches that the width of the bus bar electrode including the wider portions (13b) is directly related to the amount of material used and the cost of making the bus bar electrode, where decreasing the width would decrease the amount of material and cost ([0036]). It is noted that the width is also directly related to the protruding length of the wider portion from the main portion of the bus bar electrodes.
As the amount of material used and the cost of making the bus bar are variables that can be modified, among others, by adjusting the width of the bus bar including the first segments, with materials used and cost both decreasing as width is decreased, the precise width of the portions of the bus bar including the lower and upper first segments, and thus the protruding length of the lower and upper first segments, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 4, modified Chaudhari teaches the invention as discussed above in claim 1. Chaudhari does not explicitly teach that the second and third widths of the lower and upper first segments, respectively, is in a range of 2.1 mm to 3.4 mm, as claimed.
Miyamoto teaches the similar solar battery cell (102) comprising finger electrodes (2) and bus bar electrodes (13) on the light-receiving surface of the solar cell, where the bus bar electrodes (13) similarly have thinner portions (13a) and wider portions (13b) to improve interconnection with tab wires (5) (correlating to the second segments (214) and first segments (212) of Chaudhari, respectively) (Figure 11; [0036]). Miyamoto teaches that the width of the bus bar electrode including the wider portions (13b) is directly related to the amount of material used and the cost of making the bus bar electrode, where decreasing the width would decrease the amount of material and cost ([0036]). 
As the amount of material used and the cost of making the bus bar are variables that can be modified, among others, by adjusting the width of the bus bar including the lower and upper first segments, with materials used and cost both decreasing as the width is decreased, the precise width of the bus bar including the lower and upper first segments would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed width of the lower and upper first segments cannot be In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 5, modified Chaudhari teaches the invention as discussed above in claim 1. Further, the lower and upper first segments (212) are each formed across three fingers (204), which falls within the claimed range (corresponding to the claimed "wherein the first and second protrusions are formed across two to ten finger electrode portions among the finger electrode portions" feature) (Figure 3). 
Regarding claim 6, modified Chaudhari teaches the invention as discussed above in claim 1. Chaudhari does not explicitly teach that with the second width and the third width of a portion of the bus bar that is provided with the lower and upper first segments is in a range of 2 mm to 10 mm, as claimed.
Miyamoto teaches the similar solar battery cell (102) comprising finger electrodes (2) and bus bar electrodes (13) on the light-receiving surface of the solar cell, where the bus bar electrodes (13) similarly have thinner portions (13a) and wider portions (13b) to improve interconnection with tab wires (5) (correlating to the second segments (214) and first segments (212) of Chaudhari, respectively) (Figure 11; [0036]). Miyamoto teaches that the width of the bus bar electrode including the wider portions (13b) is directly related to the amount of material used and the cost of making the bus bar electrode, where decreasing the width would decrease the amount of material and cost ([0036]). 
As the amount of material used and the cost of making the bus bar are variables that can be modified, among others, by adjusting the width of the bus bar including the lower and upper first In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 9, modified Chaudhari teaches the invention as discussed above in claim 1. Chaudhari also teaches the conductor ribbon connected to the bus bar (210) along its length by soldering, as discussed above (corresponding to the claimed “wherein the ribbon has one end located on the bus bar electrode” feature) ([0024]). However, modified Chaudhari does not explicitly teach that the conductor ribbon has the other end extending to a neighboring photovoltaic cell, as claimed.
Miyamoto teaches the similar solar battery cell (102) comprising finger electrodes (2) and bus bar electrodes (13) on the light-receiving surface of the solar cell, where the bus bar electrodes (13) similarly have thinner portions (13a) and wider portions (13b) to improve interconnection with tab wires (5) (correlating to the second segments (214) and first segments (212) and conductor ribbon of Chaudhari, respectively) (Figures 9 and 11; [0036]). The tab wires (5) are connected over substantially the entire length of the bus bar electrodes (13), in the same manner as seen in Figure 4 ([0034]). As seen in Figure 4, the tab wires (5) have a first end which would be located proximate the bottom wider portion (13b) of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the conductor ribbon of modified Chaudhari and connect the conductor ribbon to the bus bar so that the first end of the conductor ribbon is located proximate to the lower first segment and extend the other end of the conductor ribbon across the bus bar to an adjacent photovoltaic cell as taught by Miyamoto so that the conductor ribbon can connect modules in series with each other. Further, Miyamoto teaches that this arrangement of the conductor ribbon on the bus bar is known in the art. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
The modification discussed above results in the first end of the conductor ribbon being located proximate to the lower first segment (corresponding to the claimed “wherein the first protrusion is proximate to the one end of the ribbon located on the bus bar electrode” feature). Further, Chaudhari teaches that the upper first segment is located on the opposite end from the lower first segment (corresponding to the claimed “the second protrusion is located opposite to the first protrusion” feature) (notated Figure 3 above). As seen in Figure 3, the second and third widths of the lower and upper first segments are the same (corresponding to the claimed “wherein the second width of the first protrusion is equal to or greater than the third width of the second protrusion” feature). 
Regarding claim 10, modified Chaudhari teaches the invention as discussed above in claim 1. Additionally, the plurality of first segments (212) further include two central first segments that each protrude and extend from inner portions of the second segments (214) (corresponding to the claimed "wherein the bus bar electrode includes a center protrusion protruding from an inner position of the main portion” feature) (notated Figure 3 above).
Regarding claim 12, modified Chaudhari teaches the invention as discussed above in claim 10. As seen in Figure 3, the first segments (212) including the lower, upper, and central first segments are regularly arranged and spaced apart at a uniform distance from each other (corresponding to the claimed “wherein the center protrusion and the first and second protrusions are regularly arranged at an even distance” feature) (Figure 3).
Regarding claim 14, modified Chaudhari teaches the invention as discussed above in claim 1. As discussed above, the width of the conductor ribbon is the same as or slightly smaller than the first width of the second segments. This means that the ratio of the width of the conductor ribbon to the first width of the second segments would be 1:1 or slightly more (e.g. 1:1.1). Thus, the ratio resulting from the modification discussed above falls within and/or overlaps with the claimed ratio of “1:0.80 to 1:1.22”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Chaudhari also teaches the conductor ribbon connected to the bus bar (210) along its length by soldering, as discussed above (corresponding to the claimed “wherein the ribbon has one end located on the bus bar electrode” feature) ([0024]). However, modified Chaudhari does not explicitly teach that the conductor ribbon has the other end extending to a neighboring photovoltaic cell, as claimed.
Miyamoto teaches the similar solar battery cell (102) comprising finger electrodes (2) and bus bar electrodes (13) on the light-receiving surface of the solar cell, where the bus bar electrodes (13) similarly have thinner portions (13a) and wider portions (13b) to improve interconnection with tab wires (5) (correlating to the second segments (214) and first segments (212) and conductor ribbon of Chaudhari, respectively) (Figures 9 and 11; [0036]). The tab wires (5) are connected over substantially the entire length of the bus bar electrodes (13), in the same manner as seen in Figure 4 ([0034]). As seen in Figure 4, the tab wires (5) have a first end which would be located proximate the bottom wider portion (13b) of Figure 9 (corresponding to the claimed “wherein the ribbon has one end located on the bus bar electrode” feature) (Figure 4). The tab wires (5) then have extending portions (5a) that extend to an adjacent cell (corresponding to the claimed “the other end extending to a neighboring solar cell" feature) (Figure 6; 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the conductor ribbon of modified Chaudhari and connect the conductor ribbon to the bus bar so that the first end of the conductor ribbon is located proximate to the lower first segment and extend the other end of the conductor ribbon across the bus bar to an adjacent photovoltaic cell as taught by Miyamoto so that the conductor ribbon can connect modules in series with each other. Further, Miyamoto teaches that this arrangement of the conductor ribbon on the bus bar is known in the art. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
 Regarding claim 15, modified Chaudhari teaches the invention as discussed above in claim 1, including the auxiliary electrode sections are formed in the vertical direction crossing the fingers as they perpendicularly protrude from the fingers (corresponding to the claimed "wherein the align mark portions are formed in the direction crossing the plurality of finger electrode portions" feature) (Figure 18; [0097]). 
Regarding claim 16, modified Chaudhari teaches the invention as discussed above in claim 1. Chaudhari does not explicitly teach an insulation film formed on the emitter, where the fingers penetrate the insulation film to come into contact with the emitter and the bus bar is formed on the insulation film, as claimed.
Wald teaches the similar solar cell including the front electrode grid (14) on the front surface of the cell including the plurality of fingers (10) and the bus bar portion (13) that crosses the fingers (10) (Figures 1 and 5). Wald further teaches that the solar cell structure includes an insulating coating of silicon nitride (5) formed on layer of opposite conductivity (3) on the front surface of the substrate (2) (corresponding to the claimed “an insulation film formed on the emitter” feature) (Figure 5; C1/L41-45, C7/L47-49). The fingers (10) penetrate through the insulating coating (5) to form an ohmic contact on the front surface of the substrate (2) with the junction (3) (corresponding to the claimed “wherein the finger electrode portions penetrate the insulation film to come into contact with the emitter” feature) (Figure 5; C4/L60-C5/L1), whereas the bus bar portion (13) is formed on the insulating coating (5) and out of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the cell (201) of modified Chaudhari and further include an insulating coating on layer of opposite conductivity on the front surface of the substrate, and arrange the fingers and bus bar of Chaudhari in the manner taught by Wald with the fingers penetrating through the insulating coating and the bus bar portion being formed on the insulating coating and out of physical contact, as taught by Wald.  Wald teaches that this general structure is well known in the art, and further that this structure increases the open circuit voltage and efficiency of the cell. 
Regarding claim 19, modified Chaudhari teaches the invention as discussed above in claim 1. Chaudhari does not explicitly teach that a width of the entire rear contact is greater than a width of the conductor ribbon, as claimed.
Miyamoto teaches the similar solar battery cell (101) comprising finger electrodes (2) and bus bar electrodes (3) on the light-receiving surface of the solar cell (Figure 1; [0027]), and plural dot-shaped silver electrodes (7) on the back surface of the solar cell (Figure 2; [0028]). Tab wires (8) are connected over substantially the entire length of the row of silver electrodes (7) (Figure 5; [0028]). The tab wires (8) are included so that adjacent cells can be connected in series (Figure 6; [0029]). The width of each of the tab wires (8) is smaller than the width of the silver electrodes (7) (corresponding to the claimed “wherein a width of an entire second electrode is greater than a width of the ribbon” feature, where the “entire second electrode” is interpreted as each of the silver electrodes) (Figures 2 and 5; [0028]). Thus, Miyamoto is teaching that this width relationship is known in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the rear contact and tab wire of modified Chaudhari and set the width of the tab wire to be smaller than the width of the rear contact as further taught by Miyamoto. One would be KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding claim 22, modified Chaudhari teaches the invention as discussed above in claim 1. With the modification by Taira as discussed above, auxiliary electrode sections are included on each of the fingers such that the auxiliary electrode sections cross the fingers to extend in parallel with the bus bar, perpendicularly protrude from the fingers, and extend in the vertical direction and such that they are positioned on the portions of each finger so that they are distributed across the entire width and area of the bus bar. The auxiliary electrode sections are positioned on the fingers such that they are distributed across the entire width and area of the bus bar, which includes the lower and upper first segments, and thus there are the two end auxiliary electrode sections on each finger. Thus, as the upper and lower first segments each cross three fingers as seen in Figure 3, there would be two end auxiliary electrode sections on the finger located at the edges of the bottom side of each lower segment and each upper segment and two end auxiliary electrode sections on the finger located at the edges of the top side of each lower segment and each upper segment (corresponding to the claimed “wherein the align mark portions have four align mark portions that are arranged at the edges of the first and second protrusions, respectively” feature) (see notated Figure above in claim 1). Further, as the fingers include the auxiliary electrode sections such that the auxiliary electrode sections are positioned on the fingers such that they cross the respective finger and perpendicularly protrude from the respective finger, each of the auxiliary electrode sections, including the end auxiliary electrode sections located on the top and bottom sides of each of the upper and lower segments, would physically contact the finger on which they are formed (corresponding to the claimed “wherein each of the four align mark portions also physically contact at least one of the plurality of finger electrode portions” feature).
Regarding claim 24, modified Chaudhari teaches the invention as discussed above in claim 1. Chaudhari does not explicitly teach that a protruding length of the lower or upper first segments (212) is less than the first width of the second segments, as claimed.

Additionally, it is noted that when the width/protruding length of the wider portions (13b), this would necessarily affect the relationship between the protruding length of the wider portions and the width of the main portion of the bus bar electrodes.
As the amount of material used and the cost of making the bus bar are variables that can be modified, among others, by adjusting the width of the bus bar including the first segments, with materials used and cost both decreasing as width is decreased, the width of the portions of the bus bar including the lower and upper first segments, and thus the protruding length of the lower and upper first segments, and thus the precise relationship between the protruding length of the lower and upper first segments and the first width of the second segments, would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed relationship between the protruding length of the lower and upper first segments and the first width of the second segments cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the relationship between the protruding length of the lower and upper first segments and the first width of the second segments, as the width of the bus bar including the protruding length of the lower and upper first segments is adjusted in the bus bar of modified Chaudhari to obtain the desired balance between the amount of material used and the cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
The examiner further notes that, in the combination (which provides a bus bar with a main portion and a larger protrusion portion) meets the limitation “wherein a length of a finger portion between adjacent align mark portions is less than a length of a finger portion between adjacent main portions” as the fingers of Chaudhari are shown to be longer in the main portion as compared to the protrusion protions (shown in the figure above).
Regarding claim 25, modified Chaudhari teaches the invention as discussed above in claim 22. While modified Chaudhari teaches that the end auxiliary electrode sections extend from both sides of the respective fingers, as seen in the notated Figure above in claim 1, the claimed shape/arrangement of the end auxiliary electrode sections extending in the direction from only one side of the respective finger electrode is merely a change in shape/arrangement of the end auxiliary electrode sections. 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the auxiliary electrode sections, including the end auxiliary electrode sections, of modified Chaudhari, and shape and arrange the auxiliary electrode sections, including the end auxiliary electrode sections, such that they extend in the direction from only one side of the respective finger electrode. It has been held that a change in configuration of shape/arrangement of a device is obvious, absent persuasive evidence that a particular configuration is significant. It is a matter of engineering design to arrange the auxiliary electrode sections, including the end auxiliary electrode sections, such that they extend in the direction from only one side of the respective finger electrode, where the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the shape/arrangement of the end auxiliary electrode sections to that as claimed, as a person having ordinary skill in the art would recognize that the claimed arrangement would provide the same advantages as the arrangement taught by Taira, as one of . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al. (WO 2013/100856) in view of Wald et al. (US 5,279,682), Taira et al. (US 2012/0125396), and Miyamoto et al. (US 2011/0297224) as applied to claim 10 above, and further in view of Wakefield (US 4,487,989).
Regarding claim 11, modified Chaudhari teaches the invention as discussed above in claim 10. Chaudhari does not explicitly teach that the protruding length of the central first segments is less than a protruding length of the lower and upper first segments, as claimed.
Wakefield teaches a solar cell with a front contact comprising pad-crossing strips (126) (correlating to the fingers of Chaudhari) and rows of solder pads (22, 24) with contact strips (correlating to the bus bar with the first and second segments of Chaudhari) (Figure 1). The solder pads (22, 24) are connected to connector strips that are soldered along the solder pads to connect cells in an array (C8/L8-10, C9/L27-30), which is similar to how the segments are connected by a conductor in Chaudhari ([0024]). Wakefield teaches that there are eleven solder pads in each row, including a set of upper end pads and a set of lower end pads (106, 108) (correlating to the upper and lower first segments of Chaudhari, respectively) (Figures 1 and 3; C9/L6-15) with seven middle pads (110) in between the two sets on the end (correlating to the central first segments of Chaudhari) (Figures 1 and 3; C9/L15-17). Wakefield teaches that the middle pads are set to be substantially smaller than the end pads, where the protruding length of the middle pads are shown to be smaller than that of the end pads (corresponding to the claimed "wherein a protruding length of the center protrusion is less than a protruding length of each of the first and second protrusions" feature) (Figures 1 and 3; C9/L17-19). The shape and size of the pads is chosen to attempt to maximize the connection of a pad to a connector strip which is misaligned while also trying minimize the surface covered by the pads (C9/L27-31). The larger size of the end pads as compared to the middle pads is considered a significant advantage in addressing the misalignment of the connector strips (C10/L51-59).
.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al. (WO 2013/100856) in view of Wald et al. (US 5,279,682), Taira et al. (US 2012/0125396), and Miyamoto et al. (US 2011/0297224) as applied to claim 1 above, and further in view of Kim et al. (US 2011/0308601).
Regarding claim 17, modified Chaudhari teaches the invention as discussed above in claim 1. Chaudhari does not explicitly teach that the fingers have a double layer structure including a first layer located on the semiconductor substrate and a second layer located on the first layer, and where the bus bar includes a single layer having the same thickness as the second layer and formed of the same material as the second layer, as claimed.
Kim teaches a solar cell (1) having a front electrode (40) on a semiconductor substrate (110) (Figure 5). The front electrode (40) includes finger electrodes (41) and a current collector (42) (correlating to the fingers and bus bar of Chaudhari, respectively). The finger electrodes (41) have a two layer 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to set the structures of the fingers and bus bar of modified Chaudhari to be a two layer structure including a first electrode layer pattern and a second electrode pattern for the fingers and a single layer structure that is formed with the second electrode pattern for the bus bar as taught by Kim, where the bus bar electrode single layer has the same thickness and material as the second electrode pattern of the finger electrode. One would be motivated to use this combination of structures to allow for a serial resistance of the front electrode to be reduced, and a carrier efficiency to be improved, which improves the efficiency of the solar cell.
Regarding claim 18, modified Chaudhari teaches the invention as discussed above in claim 17, including that the first electrode layer pattern is formed with a first paste and the second electrode pattern is formed with a second paste, where the first and second paste can be formed of a different material ([0022]).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al. (WO 2013/100856), and further in view of Miyamoto et al. (US 2011/0297224) and further in view of Taira et al. (US 2012/0125396), and alternatively further in view of Wald et al. (US 5,279,682).
Regarding claim 20, Chaudhari teaches a solar module (200) (corresponding to the claimed “A solar cell module” feature) ([0002], [0022]) comprising a photovoltaic cell (201) (corresponding to the claimed “solar cell” feature) (Figure 3; [0022]), the photovoltaic cell (201) comprising:
the photovoltaic cell (201) having a front surface (202) and a rear surface, where the photovoltaic cell (201) is operable to convert the energy of light into electricity via the photovoltaic effect (corresponding to the claimed “a photoelectric converter” feature) ([0022]);
a front electrode (204, 210) disposed on the front surface of the cell (201) (corresponding to the claimed “first…electrode[s] connected to the photoelectric converter” feature) (Figure 3; [0023]-[0024]);
a rear contact on the opposite side of the cell (corresponding to the claimed “second electrode[s] connected to the photoelectric converter” feature) ([0003]); and
a conductor ribbon connected to the front electrode (204, 210) along its length by soldering (corresponding to the claimed “a ribbon connected to the first electrode” feature) ([0024]), where
the front electrode (204, 210) includes:
a plurality of fingers (204) electrically connected to the cell (201) and extending in a horizontal direction (corresponding to the claimed “a finger electrode including a plurality of finger electrode portions” feature) (Figure 3; [0023]); and
a bus bar (210) that is connected to the fingers (204) in a vertical direction (corresponding to the claimed “a bus bar electrode” feature) ([0024]), where the bus bar (210) includes:
second segments (214) formed in the vertical direction crossing the fingers (204), where the second segments (214) have a first width in the horizontal direction (corresponding to the claimed “a main portion formed in a direction 
a plurality of first segments (212) that each protrude and extend from the second segments (214) and are also formed in the vertical direction crossing the fingers (204) (Figure 3; [0024]), where the plurality of first segments (212) includes:
a lower first segment (212) that extends from the lower end of the second segment (214), where the lower first segment (212) has a second width in the horizontal direction, where the second width is greater than the first width of the second segments (214) (corresponding to the claimed “a first protrusion formed at a first end of the main portion and having a second width greater than the first width” feature) (notated Figure 3 above in claim 1; [0025], P11/L1-3); and
an upper first segment (212) that extends from the upper end of the second segment (214), where the upper first segment has a third width in the horizontal direction, where the third width is greater than the first width of the second segments (214) (corresponding to the claimed “a second protrusion formed at a second end opposite the first end of the main portion and having a third width greater than the first width” feature) (notated Figure 3 above; [0025], P11/L1-3); where
the lower and upper first segments (212) are formed in the vertical direction crossing the fingers (204) (corresponding to the claimed “wherein the first and second protrusions are formed in the direction crossing the plurality of finger electrode portions” feature) (Figure 3; [0024]), and where
the upper and lower first segments (212) are located at the ends of the second segments (214) in the vertical direction, where the upper and lower first segments are located at opposite edges of the cell (201) (corresponding to the claimed “wherein the first and second protrusions are end protrusions respectively in a direction of extension of the main portion and located at opposite edges of a side of the photoelectric converter” feature) (Figure 3). 
While Chaudhari does not show the rear contact with the embodiment seen in Figure 3, Chaudhari does admit that a rear contact is on the opposite side of the cell when discussing typical photovoltaic cells ([0003]). Thus, as Chaudhari is only discussing differences in the design of the front electrode on the front surface between the typical cells and the inventive cells, it is the Examiner's position that there is a rear contact on the rear surface of the cell (201), as discussed above.
In the alternative where the embodiment as seen in Figure 3 does not have the rear contact discussed in [0003], it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to dispose a rear contact on the opposite side of the cell (201) from the front electrode, as Chaudhari teaches that having a rear contact on the opposite side of the cell is conventional in typical photovoltaic cells ([0003]), and thus is well known in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.). 
Chaudhari further does not explicitly teach that the second and third widths are each in a range of 2.1 mm to 3.4 mm, as claimed.
Miyamoto teaches a similar solar battery cell (102) comprising finger electrodes (2) and bus bar electrodes (13) on the light-receiving surface of the solar cell (Figure 9). The bus bar electrodes (13) similarly have thinner portions (13a) and wider portions (13b) to improve interconnection with tab wires (5) (correlating to the second segments (214) and first segments (212) of Chaudhari, respectively) (Figure 11; [0036]). Miyamoto teaches that the width of the bus bar electrode including the wider portions (13b) is 
As the amount of material used and the cost of making the bus bar are variables that can be modified, among others, by adjusting the width of the bus bar including the lower and upper first segments with the second and third widths, with materials used and cost both decreasing as width is decreased, the precise width of the portions of the bus bar including the lower and upper first segments having the second and third widths would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed width of the portions of the bus bar with the lower and upper first segments having the second and third widths cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the width of the bus bar including the lower and upper first segments in the cell of Chaudhari or modified Chaudhari to obtain the desired balance between the amount of material used and the cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Chaudhari shows that the bus bar (210) including the upper and lower first segments (212) physically contacts the fingers (204) (Figures 3 and 9; [0024]). However, Chaudhari does not explicitly teach that the fingers (204) include align mark portions, where the align mark portions are formed at edges of the upper and lower first segments (212), an apart distance of the align mark portions is the second width in the horizontal direction, and wherein the align mark portions physically contact with side surfaces of the upper and lower first segments (212) at edges of the upper and lower first segments (212), as claimed.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the fingers of modified Chaudhari and further include auxiliary electrode sections on each of the fingers such that the auxiliary electrode sections cross the fingers to extend in parallel with the bus bar, perpendicularly protrude from the fingers, and extend in the vertical direction and such that they are positioned on the portions of each finger so that they are distributed across the 
In the alternative where “physically contact” requires direct physical contact and where the combination with Taira does not explicitly teach direct physical contact, Wald further teaches that the bus bar portion (13) is formed from a conductive epoxy containing silver particles that is deposited and cured directly on the fingers (10) (Figure 5; C7/67-C8/27). This is done to make a low resistance electrical contact with at least the front surface of each of the fingers (10) at points where the bus bar portion (13) intersects with the fingers (10) (Figure 5; C6/L59-66). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form the front electrode of modified Chaudhari such that the bus bar is formed from a conductive epoxy containing silver particles that is deposited and cured directly on the fingers as taught by Wald in order to make a low resistance electrical contact with at least the front surface of each of the fingers at points where the bus bar intersects with the fingers. It necessarily follows then that as the 
 Modified Chaudhari teaches that the end auxiliary electrode sections are formed at edges of the lower and upper protrusions, as seen in the Figure above. Chaudhari also teaches the conductor ribbon connected to the bus bar (210) as discussed above ([0024]). However, modified Chaudhari does not explicitly teach that the end auxiliary electrode sections formed at the edges of the upper and lower protrusions are formed at a portion outside of an area where the conductor ribbon passes not to overlap with the ribbon, as claimed.
Miyamoto teaches the similar solar battery cell (102) comprising finger electrodes (2) and bus bar electrodes (13) on the light-receiving surface of the solar cell, where the bus bar electrodes (13) similarly have thinner portions (13a) and wider portions (13b) to improve interconnection with tab wires (5) (correlating to the second segments (214) and first segments (212) and conductor ribbon of Chaudhari, respectively) (Figures 9 and 11; [0036]). Miyamoto further teaches that the tabs (5) are connected to the bus bar electrodes (13) in the same manner as seen in the first embodiment (Figures 1 and 4; [0034]). The first embodiment teaches bus bar electrodes (3) that are connected to the tabs (5), where the bus bar electrodes (3) of the first embodiment would correlate to the thinner portions (13a) of the second embodiment, as these two portions in each embodiment are positioned on the front surface at positions that are not opposite to the back silver electrodes (7) (Figure 3; [0028], [0036]). Miyamoto teaches in the first embodiment that the width of the tabs (5) is the same as or slightly smaller than the width of the bus bar electrodes (3) (corresponding to the claimed “an area where the ribbon passes” feature) ([0027], [0036]). Miyamoto teaches in the first embodiment that this is a known width relationship.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the bus bar with the second segments and conductor ribbon of modified Chaudhari and set the width of the conductor ribbon to be the same as or slightly smaller than the first width of the second segments as taught by Miyamoto, as one would be motivated to use this width ratio KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, C.). Further, Miyamoto teaches this width relationship in a related and similar embodiment to that seen in Figure 9, and so one would be easily motivated to combine the teachings seen in the first embodiment to the structure of the second embodiment as used to modify Chaudhari.
With this modification, the width of the ribbon would be the same as or slightly smaller than the first width of the second segments (214), and as the first width of the second segments is less than the second and third widths of the lower and upper first segments (212), then the width of the ribbon would also be less than the second and third widths of the lower and upper first segments (212) (see notated Figure above in claim 1, where the ribbon is depicted by the box with alternating short/long dashes). Thus, as the end auxiliary electrode sections are formed at edges of the lower and upper protrusions, as seen in the Figure above, and the width of the ribbon would not extend to these edges of the lower and upper protrusions, as the width of the ribbon is less than the second and third widths, then the end align mark portions are necessarily formed at a portion outside the area where the ribbon passes, and thus the end align mark portions do not overlap with the conductor ribbon, as claimed.
Regarding claim 23, modified Chaudhari teaches the invention as discussed above in claim 20. With the modification by Taira as discussed above, auxiliary electrode sections are included on each of the fingers such that the auxiliary electrode sections cross the fingers to extend in parallel with the bus bar, perpendicularly protrude from the fingers, and extend in the vertical direction and such that they are positioned on the portions of each finger so that they are distributed across the entire width and area of the bus bar. The auxiliary electrode sections are positioned on the fingers such that they are distributed across the entire width and area of the bus bar, which includes the lower and upper first segments, and thus there are the two end auxiliary electrode sections on each finger. Thus, as the upper and lower first segments each cross three fingers as seen in Figure 3, there would be two end auxiliary electrode sections on the finger located at the edges of the bottom side of each lower segment and each upper segment and two end auxiliary electrode sections on the finger located at the edges of the top side of each lower segment and each upper segment (corresponding to the claimed “wherein the align mark .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhari et al. (WO 2013/100856) in view of Wald et al. (US 5,279,682), Taira et al. (US 2012/0125396), and Miyamoto et al. (US 2011/0297224) as applied to claim 22 above, and further in view of Hosomi et al. (US 2015/0364633).
Regarding claim 25, modified Chaudhari teaches the invention as discussed above in claim 22. Modified Chaudhari teaches that the end auxiliary electrode sections extend from both sides of the respective fingers, as seen in the notated Figure above in claim 1, and thus modified Chaudhari does not explicitly teach that for each finger that contacts the auxiliary electrode sections, the auxiliary electrode sections extend in the direction from only one side of each finger, as claimed.
Hosomi teaches a solar cell element (10) having a second main surface (10b) that receives incident light (Figure 1; [0047]). The solar cell element (10) includes alignment reference points (1m) at two or more locations on the second main surface (10b) of the solar cell element (10), where the alignment reference points (1m) help with positioning of second electrode (5) including busbar electrodes (5a) and finger electrodes (5b) (correlating to the auxiliary electrode sections of modified Chaudhari) (Figure 1; [0057], [0063]). The alignment reference points (1m) are arranged such that they are located on only one side of the respective finger electrode (5b) (corresponding to the claimed “the align mark portions extend in the direction from only one side of the each finger electrode” feature) (Figure 1). Hosomi teaches that this arrangement of the alignment reference points (1m) in relation to the respective finger electrode (5b) is known in the art.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). Finally, one would have a reasonable expectation of success by arranging the end auxiliary electrode sections as claimed, as a person having ordinary skill in the art would recognize that the claimed arrangement would provide the same advantages as the arrangement taught by Taira, as one of ordinary skill in the art would recognize that this arrangement of the auxiliary electrode sections would help relieve shear stress, reduce curling in the solar cells, and improve yield (Taira, [0094]-[0095]), as well as help with positioning of the bus bar (210) and fingers (204), as taught by Hosomi ([0057]).

Response to Arguments
Applicant's arguments filed August 27, 2020 have been fully considered but they are not persuasive.
Applicant argues that the applied references fail to disclose or suggest the features of claims 1 or 20 (see Remarks, pages 7-11). Applicant argues that Taira does disclose elements corresponding to the first and second protrusions, and so Taira does not teach the arrangement of the auxiliary electrode sections as newly claimed (see Remarks, pages 9-10). Further, Applicant argues that the auxiliary electrode sections in Taira are provided for increasing a contact area with the tab, and thus they should always overlap with the tab (see Remarks, pages 9-10). Finally, Applicant argues that the dependent claims are patentably distinguishable over the applied references and their combination for at least the reasons discussed above and for the additional features they recite (see Remarks, page 11).
This is not considered persuasive. The newly claimed arrangement of the align mark portions with respect to the ribbon is taught by Chaudhari as further modified by Taira and Miyamoto, as discussed in detail above. Taira is not required to teach the first and second protrusions, as these are taught by Chaudhari, as discussed above. Thus, when the auxiliary electrode sections of Taira are applied to the solar module of Chaudhari, as discussed in detail above, there would be end auxiliary electrode sections, as seen in the notated Figure in claim 1. With further combination with Miyamoto, the width of the ribbon of modified Chaudhari is changed to be the same as or slightly less than the first width of the second segments, and so the ribbon would not overlap with the end auxiliary electrode sections, as claimed, as discussed in detail above and as seen in the notated Figure in claim 1. Further, the auxiliary electrode sections in Taira also help relieve shear stress, reduce curling in the solar cells, and improve yield (Taira, [0094]-[0095]), and so they do not necessarily always need to overlap with the ribbon, as alleged by Applicant. Finally, the dependent claims are not allowable by virtue of their dependency, as claims 1 and 20 are rejected over the combination of references as discussed above. Further, Applicant has not provided any additional discussion to distinguish the features of the dependent claims from the prior art, and so the dependent claims are rejected as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the art cited above, Tsuruoka et al., U.S. Publication No. 2012/0227785 provides a photovoltaic cell with alignment mark portions at a portion of a ribbon or tab outside the are .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.